Citation Nr: 1107078	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  05-09 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
for coronary artery disease post myocardial infarction.

In a June 2007 decision, the Board denied the Veteran's claim for 
service connection for coronary artery disease post myocardial 
infarction, to include as secondary to service-connected diabetes 
mellitus.  The Veteran appealed the Board decision to the United 
States Court of Appeals for Veterans Claims.  Pursuant to a Joint 
Motion for Remand, an August 2008 Order of the Court remanded the 
claim for readjudication in accordance with the Joint Motion for 
Remand.  To comply with the Court's decision, in January 2009, 
the claim was remanded for further evidentiary development.

In August 2010, after the Board's January 2009 remand, a final 
rule was published in the Federal Register amending 38 C.F.R. § 
3.309(e) concerning presumptive service connection for certain 
disease associated with herbicide exposure.  The amendment 
established presumptive service connection for three new 
diseases, including ischemic heart disease.  The amendment was 
made effective August 31, 2010, but a 60-day stay was 
implemented.  The stay has now been lifted.  Accordingly, the 
Board may proceed with adjudicating the appeal.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  The Veteran is diagnosed with ischemic heart disease, 
currently manifested by coronary artery disease, status post-
myocardial infarction with one stent, status post-remote double 
coronary artery bypass graft.

CONCLUSION OF LAW

The Veteran's ischemic heart disease, currently manifested by 
coronary artery disease, status post-myocardial infarction with 
one stent, status post-remote double coronary artery bypass 
graft, is presumed to have been incurred during his active 
service in the Republic of Vietnam during the Vietnam era.  38 
U.S.C.A. §§ 1101, 1110, 1116, 5107 (West 2002 & Supp.2010); 38 
C.F.R. §§ 303, 3.304, 3.307, 3.309(e) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that service connection is warranted for 
heart disease.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303, 3.304 (2010).  Disability which is 
proximately due to or the result of a disease or injury incurred 
in or aggravated by service will also be service-connected.  
38 C.F.R. § 3.310 (2010).  Service connection generally requires 
credible and competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, service connection may be established on a 
presumptive basis for a disability resulting from exposure to an 
herbicide agent such as Agent Orange.  A Veteran who, during 
active military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. §§ 
3.307(a)(6)(iii); VAOPGCPREC 7-93 (1993), 59 Fed. Reg. 4752 
(1994).  The Secretary of Veterans Affairs has determined that 
there is a presumptive positive association between exposure to 
herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  
Effective August 31, 2010, ischemic heart disease (including, but 
not limited to, acute, subacute, and old myocardial infarction; 
atherosclerotic cardiovascular disease including coronary artery 
disease (including coronary spasm) and coronary bypass surgery; 
and stable, unstable and Prinzmetal's angina), is included as a 
disease associated with herbicide exposure under 38 C.F.R. § 
3.309(e) (2010).  However, the term ischemic heart disease does 
not include hypertension or peripheral manifestations of 
arteriosclerosis such as peripheral vascular disease or stroke, 
or any other condition that does not qualify within the generally 
accepted medical definition of Ischemic heart disease.  38 C.F.R. 
§ 3.309(e), Note 3 (2010).

Here, the Veteran's service records show that he served in the 
Republic of Vietnam during the Vietnam era.  Further, he is 
diagnosed with ischemic heart disease, currently manifested by 
coronary artery disease, status post myocardial infarction with 
one stent, status post-remote double coronary artery bypass 
graft.  Accordingly, the Board finds that service connection is 
warranted on a presumptive basis due to the Veteran's presumed 
exposure to Agent Orange in Vietnam.  38 C.F.R. §§ 3.307, 
3.309(e) (2010).  Therefore, the claim is granted.


ORDER

Service connection for ischemic heart disease, currently 
manifested by coronary artery disease, status post myocardial 
infarction, is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


